DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021, has been entered.
 
Status of Claims
Claims 1-16 were originally filed on February 24, 2010. 
The amendment received on October 24, 2013, canceled claims 1-4, 6-8 and 13-16, amended claims 5 and 9-11, and added new claims 17-40.  The amendment received on August 21, 2014, canceled claims 12, 18-19, 32, 35 and 37-38; amended claims 5, 22, 28, and 31; and withdrew claims 22-27.  The amendment received on January 15, 2016, added new claims 41-42.  The amendment received on January 6, 2017, canceled claims 28-30; and added new claims 43-45.  The amendment received on May 13, 2019, canceled claims 20, 22-27, 39, and 41-42; amended claims 5, 31, and 43; and added new claims 46-54.  The amendment received on June 11, 2020, canceled claims 10-11, 34, 43-44, and 52-54; and amended claims 5, 9, 17, 31, 33, 36, and 49-51.  The amendment received on July 9, 2021, amended claim 5, 31, and 46-51; and added new claims 55-61.
Claims 5, 9, 17, 21, 31, 33, 36, 40, 46-51, and 55-61 are currently pending and are under consideration.

Response to Arguments
Applicant’s arguments, see Response, filed 7/9/21, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 5 has been withdrawn. 

Maintained/Modified Rejections in light of Applicants’ Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness (Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 5, 9, 17, 21, 46-48, 55, and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Currie et al. WIPO 2008/002971 A2 published on January 3, 2008 (cited in the Action mailed on 6/24/13).  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 5, 55, and 59, with respect to a method of suppressing appetite in an individual who has been identified as desiring appetite suppression by administering to the individual prouroguanylin as recited in instant claim 5; with respect to where the method consists of administering a single weight reduction or appetite suppressive composition that consists essentially of prouroguanylin as recited in instant claim 55; and with respect to a method of suppressing appetite in an individual by identifying the individual and administering to the individual prouroguanylin as recited in instant claim 59:
Currie et al. teaches methods for treating obesity by administering pharmaceutical compositions comprising polypeptides that include at least a portion of the pro-sequence of guanylin or uroguanylin or polypeptides that include portions of the pro-sequence that bind to and activate the GCC receptor and/or another target (See Currie Specification, pg. 4, lines 4-10, 23-25; pg. 16, lines 5-6; pg. 43, lines 19-20; pg. 44, lines 10-11; pg. 70, lines 15-16; pg. 85, lines 23-27; pg. 179, lines 1-6; pg. 215, lines 6-8; claim 133).  Moreover, Currie et al. teaches the human uroguanylin pro-sequence as SEQ ID NO:ZZ’ (See Currie Specification, pg. 5, lines 16-20; pg. 43, lines 4-9) and the human prouroguanylin amino acid sequence as SEQ ID NO:ZZ (See Currie Specification, pg. 43, lines 26-31) thereby satisfying the claim limitation with respect to administering prouroguanylin as recited in claims 5 and 59.  Additionally, Currie et al. teaches that the compositions can be used to reduce or control body weight or fat or to prevent and/or 

For claims 5, 21, and 59, with respect to where the individual has been identified as being morbidly obese as recited in instant claims 5 and 21; and with respect to identifying the individual as being morbidly obese as recited in instant claim 59:
It is noted that Currie et al. does not expressly teach treating morbid obesity.  However, the present Specification defines overweight, obesity and morbid obesity collectively as conditions involving excessive body weight, particularly excessive body fat, which leads to or exacerbates numerous health problems (See present Specification, pg. 1, lines 12-14).  Therefore, it would follow that Currie et al. treats morbid obesity as well as obesity because morbid obesity and obesity are defined similarly in the present Specification.  Thus, since Currie teaches treating obesity and/or suppressing appetite in a subject, the subject would similarly be identified or identifying the subject as one who is morbidly obese thereby satisfying the claim limitation as recited in instant claims 5, 21, and 59.

For claims 5, 9, and 59, with respect to where the prouroguanylin is administered parenterally as recited in instant claims 5 and 9; and with respect to where the prouroguanylin is administered intravenously as recited in instant claim 9:


For claims 5 and 46-48, with respect to where the effective amount of the administered prouroguanylin is between 100 mcg and 1 g as recited in instant claim 5; with respect to where the effective amount of the administered prouroguanylin is between 1 mg and 750 mg as recited in instant claim 46; with respect to where the effective amount of the administered prouroguanylin is between 10 mg and 500 mg as recited in instant claim 47; and with respect to where the effective amount of the administered prouroguanylin is between 2.5 mg and 250 mg as recited in instant claim 48:
Currie et al. teaches that a dosage unit such as an oral, intravenous or intramuscular dosage unit can range from 1 µg to 5000 µg (i.e., 5 mg) of a polypeptide or GCC agonist (See Currie Specification, pg. 171, lines 8-31; pg. 172, lines 1-10).  As such, the dosage taught by Currie et al., i.e., 1 mcg to 5000 mcg, overlaps with the instantly claimed dosage recited in claims 5, 46, and 48.  Currie et al. also teaches that the dose range for adult humans is generally from 0.005 mg to 10 g/day orally (See Currie specification, pg. 147, lines 27-30).  The precise amount of compound administered to a patient will be the responsibility of the attendant physician (See Currie specification, pg. 147, lines 30-31).  However, the dose employed will depend on a number of factors including age and sex of the patient, the precise disorder being treated and its severity (See Currie specification, pg. 148, lines 1-2).  As such, an ordinary skilled artisan would routinely optimize the dosage taught by Currie et al. in order to achieve the instantly claimed dosage recited in claim 47.  Therefore, the teachings of Currie et al. suggest the claimed effective amounts as recited in instant claims 5 and 46-48.  

For claims 5 and 59, with respect to where the prouroguanylin is administered in an amount that does not increase intestinal motility and does not cause diarrhea as recited in instant claim 5; and with respect to where prouroguanylin is administered in an effective amount to suppress the individual’s appetite following administration without an increase in intestinal motility as recited in instant claim 59:

As discussed supra, Currie et al. teaches that a dosage unit such as an oral, intravenous or intramuscular dosage unit can range from 1 µg to 5000 µg (i.e., 5 mg) of a polypeptide or GCC agonist (See Currie Specification, pg. 171, lines 8-31; pg. 172, lines 1-10) thereby overlapping with the instantly claimed effective amount as recited in instant claim 5 and constituting an effective amount as recited in instant claim 59.  The precise amount of compound administered to a patient will be the responsibility of the attendant physician (See Currie specification, pg. 147, lines 30-31).  However, the dose employed will depend on a number of factors including age and sex of the patient, the precise disorder being treated and its severity (See Currie specification, pg. 148, lines 1-2).  Therefore, an ordinary skilled artisan will adjust the amount of prouroguanylin to be administered as necessary to achieve the desired result of not increasing intestinal motility and not causing diarrhea.  Thus, the teachings of Currie et al. suggest the claim limitations with respect to where the prouroguanylin is administered in an amount that does not increase intestinal motility and does not cause diarrhea as recited in instant claim 5, and with respect to where prouroguanylin is administered in an effective amount to suppress the individual’s appetite following administration without an increase in intestinal motility as recited in instant claim 59.

For claims 5 and 59, with respect to suppressing appetite for at least two hours and where the amount of prouroguanylin administered is effective to suppress appetite of the individual for at least two hours as recited in instant claims 5 and 59: 
supra, Currie et al. teaches that the compositions comprising prouroguanylin can be used to modulate lipid metabolism, reduce body fat (e.g., via increasing fat utilization) or reduce or suppress appetite (e.g., via inducing satiety) (See Currie Specification, pg. 216, lines 6-8).  Currie et al. teaches that a dosage unit such as an oral, intravenous or intramuscular dosage unit can range from 1 µg to 5000 µg (i.e., 5 mg) of a polypeptide or GCC agonist (See Currie Specification, pg. 171, lines 8-31; pg. 172, lines 1-10).  The precise amount of compound administered to a patient will be the responsibility of the attendant physician (See Currie specification, pg. 147, lines 30-31).  However, the dose employed will depend on a number of factors including age and sex of the patient, the precise disorder being treated and its severity (See Currie specification, pg. 148, lines 1-2).  
Furthermore, in certain embodiments the dosage unit is administered twenty minutes prior to food consumption, twenty minutes after food consumption, with food at any time of the day, without food at any time of the day, with food after an overnight fast or at bedtime after a low fat snack (See Currie Specification, pg. 173, lines 4-8).  In various embodiments, the dosage unit is administered once a day (i.e., every 24 hours), twice a day (i.e., every 12 hours), three times a day (i.e., every 8 hours), etc. (See Currie Specification, pg. 173, lines 8-10).
As such, as stated supra, the dosage taught by Currie et al., i.e., 1 mcg to 5000 mcg, overlaps with the instantly claimed dosage recited in claim 5 where an ordinary skilled artisan will adjust the amount as necessary to achieve the desired result of not increasing intestinal motility and not causing diarrhea.  Therefore, given that the dosage taught by Currie overlaps with the claimed range and teaches that this range is used to suppress appetite in a subject who is identified as desiring appetite suppression and is morbidly obese, it would necessarily follow that when prouroguanylin is administered in this overlapped range the appetite of the individual would be suppressed for at least two hours.  The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02.


For claim 17, with respect where the prouroguanylin is administered by an implanted depot:
Currie et al. teaches combination therapy wherein two or more agents can be administered and wherein one of these two or more agents can comprise a prouroguanylin polypeptide (See Currie Specification, pg. 114, lines 24-26).  The two or more agents can be administered separately or together (See Currie Specification, pg. 114, lines 24-26). Plus, Currie et al. teaches that the administration of the two or more agents can be administered via different routes or locations (See Currie Specification, pg. 115, lines 12-13) such as where one agent is administered orally and the other agent is administered intravenously (See Currie Specification, pg. 115, lines 13-15; pg. 119, lines 29-30; pg. 120, lines 1-2).  Currie et al. also teaches that the agents can be formulated in various polymeric carriers and controlled release systems including an osmotic device (i.e., same as an implanted depot) that delivers the agent at a controlled rate based on the pH (See Currie Specification, pg. 129, lines 18-21).  Therefore, the teachings of Currie et al. satisfy the claim limitation with respect where the prouroguanylin is administered by an implanted depot as recited in instant claim 17.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Currie et al. does not expressly teach a specific embodiment where the effective amount of prouroguanylin is an amount that does not increase intestinal motility in the individual as recited in instant claim 59; where the effective amount of prouroguanylin is an amount that does not increase intestinal 
Currie et al. does not expressly teach that the amount is 100 mcg to 1 gram as recited in instant claim 5; where the amount is 1 mg to 750 mg as recited in instant claim 46; and where the amount is 2.5 mg to 250 mg as recited in instant claim 48.  However, the teachings of Currie et al. cure these deficiencies by teaching an amount that overlaps with these amount ranges as further articulated below.  
Currie et al. does not expressly teach that the amount is 10 mg to 500 mg as recited in instant claim 47.  However, an ordinary skilled artisan would routinely optimize the amount administered as further articulated below.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a specific embodiment where the effective amount of prouroguanylin is an amount that does not increase intestinal motility in the individual as recited in instant claim 59; where the effective amount of prouroguanylin is an amount that does not increase intestinal motility and does not cause diarrhea in the individual as recited in instant claim 5; and where the effective amount suppresses the individual’s appetite as recite in instant claims 5 and 59, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize an effective amount wherein prouroguanylin is administered in an effective amount that suppresses the individual’s appetite, that does not increase intestinal motility and that does not cause diarrhea in the individual wherein the effective amount ranges from 100 mcg to 1 g.  It is noted that Currie et al. teaches administering prouroguanylin to a subject intravenously wherein the injection can be separated out such that the peptide was administered once a day, twice a day or three times a day in a dose ranging from 1 µg to 5000 µg, which overlaps with the instantly claimed amount , i.e., 100 mcg to 1 g.  It is further noted that Currie et al. teaches that administering prouroguanylin to a subject can result in reduced or increased intestinal , is indicative as a results effective parameter thereby constituting specific parameters that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal dosage regimen (e.g., dose ranging from 1 µg to 5000 µg, which overlaps with the instantly claimed amount , i.e., 100 mcg to 1 g, every 8 to 24 hours) of administering prouroguanylin to an individual to achieve the desired results (i.e., no increase in intestinal motility, no diarrhea, and suppression of appetite).  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because methods to treat obesity, intestinal motility related disorders, and/or suppressing appetite were known to encompass administering prouroguanylin to an individual intravenously in a dosage ranging from 1 µg to 5000 µg, which overlaps with the instantly claimed amount , i.e., 100 mcg to 1 g, every 8 to 24 hours wherein the treatment could increase or decrease intestinal motility and/or reduce stool firmness and/or increase stool frequency, and because effective amounts of prouroguanylin were known to be adjusted by a physician as necessary as taught by Currie et al.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that prouroguanylin of Currie et al. was used for treating obesity, intestinal motility related disorders, and/or suppressing appetite and wherein the treatment could increase or decrease intestinal motility and/or reduce stool firmness and/or increase stool frequency wherein the amount utilized by Currie et al. overlaps with the instantly claimed amount.  Therefore administering prouroguanylin at a dosage regimen as determined by an ordinary skilled artisan to ensure that intestinal motility does not increase nor cause diarrhea would support the treatment of obesity, intestinal motility related disorders, and/or suppressing appetite.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the dosage regimen would have been obvious at the time of applicant’s invention.  Therefore, the claimed invention, as a whole, would have been prima facie 

With respect to where the amount is 100 mcg to 1 gram as recited in instant claims 5 and 31; where the amount is 1 mg to 750 mg as recited in instant claim 46; and where the amount is 2.5 mg to 250 mg as recited in instant claim 48, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed amount range of prouroguanylin would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 100 mcg to 1 g) overlaps with the prior art amount range of a GCC agonist such as prouroguanylin (i.e., 1 mcg to 5000 mcg).

With respect to where the amount is 10 mg to 500 mg as recited in instant claim 47, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize an effective amount wherein prouroguanylin is administered in an amount that suppresses the appetite of the individual wherein the amount ranges from 10 mg to 500 mg.  It is noted that Currie et al. teaches administering prouroguanylin to a subject intravenously wherein the injection can be separated out such that the peptide was administered once a day, twice a day or three times a day in a dose ranging from 1 µg to 5000 µg (i.e., 5 mg).  Currie et al. also teaches that the dose range for adult humans is generally from 0.005 mg to 10 g/day orally (See Currie specification, pg. 147, lines 27-30).  However, Currie et al. teaches that the precise amount of compound administered to a patient will be the responsibility of the attendant physician.  Thus, determining the effective amount of a GCC agonist to suppress appetite in an prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art is fairly suggestive of the claimed invention. 

Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art is fairly suggestive of the claimed invention.

Claims 5, 31, 33, 36, 40, 49-51, 56, and 59-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Currie et al. WIPO 2008/002971 A2 published on January 3, 2008 (cited in the Action mailed on 6/24/13), as applied to claims 5 and 59 above, and further in view of Shailubhai et al. U.S. Publication No. 2009/0048175 A1 published on February 19, 2009 (effective filing date of June 4, .  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 5 and 59, please see discussion of Currie et al. above. 

For claims 31, 33, 36, 40, and 49-51, with respect to a method of suppressing appetite for at least two hours in an individual by administering parenterally to the individual prouroguanylin in an amount that does not increase intestinal motility and that is effective to suppress the appetite of the individual for at least two hours and wherein the effective amount of the prouroguanylin is between 100 mcg and 1 g as recited in instant claim 31; with respect to where the prouroguanylin is administered intravenously as recited in instant claim 33; with respect to where the prouroguanylin is administered by an implanted depot as recited in instant claim 36; with respect to where the individual is morbidly obese as recited in instant claim 40; with respect to where the effective amount of the prouroguanylin is between 1 mg and 750 mg as recited in instant claim 49; with respect to where the effective amount of the prouroguanylin is between 10 mg and 500 mg as recited in instant claim 50; and with respect to where the effective amount of the prouroguanylin is between 2.5 mg and 250 mg as recited in instant claim 51:
Please see discussion of Currie et al. above for each of these limitations along with the motivation to arrive at the limitations regarding the effective amounts.  Such discussions will not be reiterated herewith. 

For claims 31, 56, and 60, with respect to where the individual is identified as having a deficiency of prouroguanylin levels:
As discussed supra, Currie et al. teaches methods for treating obesity by administering pharmaceutical compositions comprising polypeptides that include at least a portion of the pro-sequence of guanylin or uroguanylin or polypeptides that include portions of the pro-sequence that bind to and activate the GCC receptor and/or another target (See Currie Specification, pg. 4, lines 4-10, 23-25; pg. 16, lines 5-6; pg. 43, lines 19-20; pg. 44, lines 10-11; pg. 70, lines 15-16; pg. 85, lines 23-27; pg. 179, lines 1-6; pg. 215, lines 6-8; claim 133).  Moreover, Currie et al. teaches the human uroguanylin pro-
Shailubhai et al. teaches that uroguanylin, guanylin and bacterial ST peptides are structurally related peptides that bind to a guanylate cyclase receptor and stimulate intracellular production of cGMP (See Shailubhai Specification, pg. 1, paragraph [0003]; pg. 10, paragraph [0046]; pg. 11, paragraphs [0052]-[0053]) and can be used to treat a variety of disorders including obesity, increasing gastrointestinal motility, and gastrointestinal disorders (See Shailubhai Specification, paragraph [0015]).  In these methods of treatment, the uroguanylin peptides is administered in an amount sufficient to have a positive therapeutic effect, typically between 100 mcg and 3 g) (See Shailubhai Specification, paragraph [0017]).  As such, it is noted that the methods of treatment and the effective amount taught by Shailubhai et al. overlap with those taught by Currie et al. and the instantly claimed methods.
Shailubhai teaches that the treatment methods are based upon several concepts (See Shailubhai Specification, paragraph [0050]).  The first is that there is a cGMP-dependent mechanism which regulates the balance between cellular proliferation and apoptosis and that a reduction in cGMP levels, due to a deficiency of uroguanylin/guanylin and/or due to the activation of cGMP-specific phosphodiesterases, is an early and critical step in neoplastic transformation (See Shailubhai Specification, paragraph [0050]).  Shailubhai also teaches that elevating intracellular levels of cGMP based on this cGMP-dependent mechanism may be used as a means to treating and controlling a variety of disorders including gastrointestinal motility and obesity (See Shailubhai Specification, paragraph [0050], [0052]).  Importantly, Shailubhai teaches that uroguanylin is a circulating peptide hormone with natriuretic activity and has been found to stimulate fluid and electrolyte transport in a manner similar to another family of bacterial heat stable enterotoxins that activate GCC and cause secretory diarrhea (See Shailubhai Specification, 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Currie et al. does not expressly teach that the individual has been identified as having a deficiency of prouroguanylin levels as recited in instant claims 31, 56, and 60.  However, the teachings of Shailubhai et al. cure the remaining deficiency with respect to where the individual has been identified as having a deficiency of prouroguanylin levels by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the individual has been identified as having a deficiency of prouroguanylin levels as recited in instant claims 31, 56, and 60, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Currie with the teachings of Shailubhai and administer an effective amount of prouroguanylin parenterally to an individual who is morbidly obese and identified as having a deficiency of prouroguanylin levels in order to suppress appetite of the individual wherein the amount ranges from 100 mcg to 1 g.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because treating gastrointestinal 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that effective amounts of GCC agonists such as prouroguanylin of Currie et al. were used for treating obesity and/or intestinal motility disorders by increasing cGMP levels in dosage amounts ranging from 1 µg to 5000 µg, which overlaps with the instantly claimed amount , i.e., 100 mcg to 1 g and overlaps with the amount, i.e., 100 mcg to 3 g, taught by Shailubhai, every 8 to 24 hours. Therefore, administering prouroguanylin in an amount between 100 mcg to 1 g to individuals identified as having a deficiency in prouroguanylin given that patient populations suffering from gastrointestinal disorders, gastrointestinal motility disorders, and/or obesity include those having reduced cGMP levels that can correlate to a deficiency in uroguanylin/guanylin would support the treatment of obesity by suppressing appetite by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art is fairly suggestive of the claimed invention.

Claims 5, 31, and 56-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Currie et al. WIPO 2008/002971 A2 published on January 3, 2008 (cited in the Action mailed on 6/24/13), in view of Shailubhai et al. U.S. Publication No. 2009/0048175 A1 published on February 19, 2009 (effective filing date of June 4, 2007) (cited in the IDS received on 8/25/11), as applied to claims 5, 31, 56 and 59-60 above, and further in view of Goy et al. WIPO Publication No. 2006/001931 A1 published on January 5, 2006 (cited in the Action mailed on 7/7/16), as applied to claims 57-58 and 61 herewith.  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)


For claims 57-58 and 61, with respect to where the method further comprises the step of prior to administering the prouroguanylin, measuring the level of prouroguanylin present in a sample of blood taken from the individual and comparing the level of prouroguanylin present in a blood sample taken from the individual with prouroguanylin levels found in healthy, non-obese populations, where the individual is identified as having a deficiency of prouroguanylin levels if the level of prouroguanylin in the blood sample is below prouroguanylin levels found in healthy, non-obese populations as recited in instant claims 57-58 and 61:
Please see discussion of Currie and Shailubhai above.  Importantly, it is noted that Shailubhai suggests that a correlation exists between cGMP and uroguanylin/guanylin where a reduction in cGMP levels can be due to a deficiency of uroguanylin/guanylin.  As such, the teachings of Shailubhai et al. suggest that treating gastrointestinal disorders, gastrointestinal motility, and obesity by administering an effective amount, typically between 100 mcg and 3 g, of GCC receptor agonist such as uroguanylin is based upon a correlation between cGMP and GCC receptor agonists such as uroguanylin such that these disorders are due to a reduction in cGMP levels, which is due to a deficiency in uroguanylin/guanylin and/or due to the activation of cGMP specific phosphodiesterases.  Thus, individuals identified as having a deficiency of prouroguanylin levels would similarly have reduced cGMP levels, which correlate to gastrointestinal disorders, intestinal motility dysfunction, and/or obesity.
Therefore, since elevating cGMP levels can treat and/or control obesity, then it would necessary follow that when Currie teaches treating obesity by increasing cGMP levels in a subject, the subject can be suffering from reduced cGMP levels, which can be caused by a deficiency in prouroguanylin levels.  Thus, by combining the teachings of Currie and Shailubhai, an ordinary skilled artisan would recognize that when administering a GCC agonist to an individual to treat obesity, the individual is suffering from a reduction in cGMP levels that can be caused by a deficiency in prouroguanylin levels, and the agonist elevates cGMP levels when administered thereby treating obesity/suppressing appetite in the individual.
Goy et al. teaches a method for determining the presence of or the progression of a disorder characterized by salt retention, fluid retention, salt loss, fluid loss, and combinations thereof, in a patient 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
The combination of Currie and Shailubhai do not expressly teach measuring prouroguanylin levels in a sample of blood from the individual and comparing the measured prouroguanylin level with the prouroguanylin level in healthy non-obese populations in order to identify the individual as having a deficiency of prouroguanylin levels as recited in instant claims 57-58 and 61.  However, this deficiency is cured by the teachings of Goy et al. by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to measuring prouroguanylin levels in a sample of blood from the individual and comparing the measured prouroguanylin level with the prouroguanylin level in healthy non-obese populations in order to identify the individual as having a deficiency of prouroguanylin levels as recited in instant claims 57-58 and 61, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Currie and suppress appetite in an individual who has been identified as desiring appetite suppression and as being morbidly obese by measuring the level of prouroguanylin in an individual and comparing the measured prouroguanylin level to a baseline prouroguanylin level, and in the case where the measured prouroguanylin level is lower than the baseline prouroguanylin levels such lowered measured prouroguanylin level indicates that the individual is deficient in prouroguanylin and then administering to the individual parenterally a composition comprising a GCC agonist such as prouroguanylin thereby suppressing the appetite in the individual.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because GCC agonists such as uroguanylin are known to be administered to subjects for treating obesity by increasing cGMP levels where there is a direct correlation between reduced cGMP levels and a deficiency of uroguanylin as taught by Shailubhai et al.  Moreover, one of ordinary skill in the art at the time the invention was made would have been motivated to do so because measuring the level of prouroguanylin in a sample, e.g., a plasma sample, from a patient and comparing the measured level to a baseline level was known to indicate the presence of or the progression of a disorder characterized by salt retention, fluid retention, salt loss, fluid loss, and combinations thereof, in a patient as taught by Goy et al.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that effective amounts of GCC agonists such as prouroguanylin of Currie et al. were used for treating obesity and/or intestinal motility disorders by increasing cGMP levels in dosage amounts ranging from 1 µg to 5000 µg, which overlaps with the instantly claimed amount , i.e., 100 mcg to 1 g and overlaps with the amount, i.e., 100 mcg to 3 g, taught by Shailubhai, every 8 to 24 hours.  Therefore, given that patient populations suffering from gastrointestinal disorders, gastrointestinal motility disorders, and/or obesity include those having reduced cGMP levels that can correlate to a deficiency in uroguanylin/guanylin, an ordinary skilled artisan would be motivated to identify an individual having a KSR.
Accordingly, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art is fairly suggestive of the claimed invention.

Applicants’ Arguments
Applicants contend that the claimed invention is nonobvious in view of the cited art because (1) the prima facie case by the Office is based upon erroneous findings and omissions regarding the teachings in the art as well as errors made in the prima facie obviousness analysis (See Applicant’s Response received on 7/9/21, pg. 9); more specifically, (i) the erroneous finding relating to the amount of prouroguanylin administered is an amount that will suppress an individual’s appetite following administration for at least 2 hours (See Applicant’s Response received on 7/9/21, pg. 9-11, 20-21), (ii) the erroneous finding relating to the amount of prouroguanylin administered is an amount that does not increase intestinal motility or cause diarrhea in the individual (See Applicant’s Response received on 7/9/21, pg. 9, 11-17, 20-21), and (iii) the erroneous finding relating to where the individual has been identified as having a deficiency or prouroguanylin levels (See Applicant’s Response received on 7/9/21, pg. 9, 17-20); (2) there is no expectation of success to use prouroguanylin in a method to suppress the appetite of the individuals for at least two hours without increasing intestinal motility given that Currie teaches that prouroguanylin can increase/decrease intestinal motility and Currie does not teach or . 

Response to Arguments
Applicant's arguments filed 7/9/21 of claims 5, 9, 17, 21, 31, 33, 36, 40, 46-51, and 55-61 as being unpatentable under 35 U.S.C. 103(a) have been fully considered but they are not persuasive for the following reasons.  
In response to part (i) of Applicant’s first argument, i.e., the prima facie case by the Office is based upon erroneous findings and omissions regarding the teachings in the art as well as errors made in the prima facie obviousness analysis where the first erroneous finding relates to the amount of prouroguanylin administered is an amount that will suppress an individual’s appetite following administration for at least 2 hours, it is found unpersuasive.  Pursuant to MPEP 2141, “[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  As stated in the rejection above, Currie expressly teaches that the compositions can be used to reduce or control body weight or fat or to prevent and/or treat obesity or other appetite related disorders related to the excess consumption of food, ethanol and other appetizing substances, or can be used to modulate lipid metabolism, reduce body fat (e.g., via increasing fat utilization) or reduce or suppress appetite (e.g., via inducing satiety).  Moreover, Currie expressly teaches that a dosage unit such as an oral, intravenous or intramuscular dosage unit can range from 1 mcg to 5 mg of a polypeptide or GCC agonist thereby overlapping with the instantly claimed amount of 100 mcg to 
Furthermore, in response to Applicant’s argument that Currie speculates that tens of thousands of compounds may be administered by any one of several routes of administration for the purpose of preventing, treating or imparting a therapeutic activity to an individual having any of hundreds of diseases or conditions and fails to describe a specific embodiment of such parenteral administration of prouroguanylin for appetite suppression, it is found unpersuasive.  Applicants are respectfully reminded that the rejection is an obviousness and not anticipation rejection.  It is unnecessary for a prior art reference to teach every claim limitation in a single specific embodiment.  If such an embodiment was taught by a prior art reference, then it arguably would anticipate the claimed invention instead of rendering it obvious70.  Pursuant to MPEP 2144.07, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag 
In response to part (ii) of Applicant’s first argument, i.e., the prima facie case by the Office is based upon erroneous findings and omissions regarding the teachings in the art as well as errors made in the prima facie obviousness analysis where the second erroneous finding relates to the amount of prouroguanylin administered is an amount that does not increase intestinal motility or cause diarrhea in the individual, it is found unpersuasive.  Applicants are correct that a reference needs to be considered as a whole.  Pursuant to MPEP 2141, “[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  It appears that the disputed issue is regarding the question of whether the teachings of Currie suggest administering prouroguanylin in an amount that does not increase intestinal motility and does not cause diarrhea.  The Office respectfully maintains that its interpretation of Currie is not unambiguously wrong when reading the teachings of Currie as a whole.  The passage referred to on page 70 specifically teaches that the polypeptides bind to the GCC receptor and such binding correlates to particular functions including where intestinal transit is increased or decreased and/or increased or decreased stool firmness.  increases intestinal transit, decreases intestinal transit, decreases stool firmness, increases stool frequency, etc.  Thus, the Office maintains the position that because Currie does not criticize, discredit, or otherwise discourage the solution claimed (See MPEP 2141.02(VI)), an ordinary skilled artisan would understand the teachings of Currie as encompassing where the amount of prouroguanylin is adjusted within the range from 1 mcg to 5000 mcg, which overlaps with the claimed amount range, as necessary in order to treat obesity and/or suppress appetite in an individual in need thereof and wherein the amount ranging from 1 mcg to 5000 mcg is adjusted such that there is no increase in intestinal motility or no diarrhea.  As discussed in the rejection above, Currie expressly teaches that the precise amount of compound administered to a patient will be the responsibility of the attendant physician since the dose employed will depend on a number of factors including age and sex of the patient, the precise disorder being treated and its severity.  In fact, the instant specification acknowledges that the dosage of prouroguanylin can be adjusted as necessary to preclude diarrhea and reduce intestinal motility.  More specifically, the instant specification teaches that in some embodiments the dosage and/or frequency of administration is selected to minimize the negative side effects associated with GCC activation, i.e., cramping and diarrhea (See instant specification, pg. 10, 2nd full paragraph).  In other embodiments, the instant specification teaches that the amount of GCC agonists available to activate GCC is controlled such that the individual experiences minimal effects leading to diarrhea or cramping/intestinal contractions-increased motility, or none at all (See instant specification, pg. 10, 2nd full paragraph).  Thus, the instant specification acknowledges that a person skilled in the art, e.g., a physician, would adjust the amount of prouroguanylin as needed in order to preclude diarrhea and/or increased intestinal motility.  Therefore, the Examiner has provided findings of relevant facts, which support a finding that the administered amount of prouroguanylin is a result-effective variable that an ordinary skilled artisan would routinely optimize without evidence to the contrary to achieve the desired result of not increasing intestinal mobility or causing diarrhea.

In response to Applicants’ second and fourth arguments, i.e., there is no expectation of success to use prouroguanylin in a method to suppress the appetite of the individuals for at least two hours without increasing intestinal motility given that Currie teaches that prouroguanylin can increase/decrease intestinal motility and Currie does not teach or suggest that the activity is dose dependent or that varying the amount will be determinative as to whether intestinal transit increases or decreases and one skilled in the art would not have a reasonable expectation of success that any amount of prouroguanylin could suppress appetite for at least two hours without increasing intestinal motility, they are found unpersuasive.  Pursuant to MPEP 2143.02(II), obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  It is acknowledged that Currie does not expressly teach that the described functions including modulating intestinal motility and stool firmness are dose dependent.  However, it is important to note that the claimed amount of prouroguanylin ranges from 100 mcg to 1 g and the amount of prouroguanylin taught by Currie ranges from 1 mcg to 5000 mcg.  As such, the amount taught and the amount claimed overlap.  Moreover, it is important to note that Currie expressly teaches that the amount can be adjusted by a physician as necessary.  Therefore, although the teachings of Currie teach that prouroguanylin can increase or decrease intestinal motility and/or increase or decrease stool firmness, an ordinary skilled artisan would have a reasonable expectation that the amount taught by Currie would not increase intestinal motility and would not cause diarrhea.  Thus, contrary to Applicant’s argument, an ordinary skilled artisan would have the requisite expectation of success in light of the teachings of Currie to administer prouroguanylin in an amount that does not increase intestinal motility and does not cause diarrhea.  
In response to Applicant’s third argument, i.e., and there is no motivation to determine and optimize the amount of prouroguanylin to suppress appetite for at least two hours, it is found unpersuasive.  It is noted that the claimed amount of prouroguanylin results in multiply functions; namely, suppressing appetite for at least two hours and not increasing intestinal motility and not causing diarrhea.  As discussed in the rejection above and in response to Applicant’s first argument above, optimization is not the rationale utilized to meet the claim limitation regarding the amount of prouroguanylin to suppress appetite for at least two hours.  Rather, optimization is utilized to suggest that the amount does not increase intestinal motility and does not cause diarrhea.  Thus, as discussed in response to Applicant’s first argument, since the teachings of Currie teach the claimed manipulative step for the claimed use in an amount that overlaps with the instantly claimed amount, it would necessarily follow that appetite would be suppressed for at least two hours.  Therefore, contrary to Applicant’s argument, an ordinary skilled artisan would necessarily have the requisite motivation to suppress appetite for at least two hours. 
In response to Applicant’s fifth argument, i.e., Shailubhai teaches that obesity treatment requires combination therapy, it is found unpersuasive.  Although it is acknowledged that Shailubhai teaches that GCC agonists can be administered in combination with an additional agent, Shailubhai does not require In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Therefore, in the instant case, the fact that Shailubhai teaches examples of combination therapy does not constitute requiring combination therapy for treating obesity.  Thus, contrary to Applicant’s argument, Shailubhai does not require combination therapy to treat obesity. 
In response to Applicant’s sixth argument, i.e., the Currie reference is an invitation to experiment, it is found unpersuasive.  Regarding Applicant’s assertion that the Currie reference states that not every polypeptide binds the GCC, it is noted that Currie expressly teaches that GCC responds to the endogenous hormones, guanylin and uroguanylin (i.e., the mature forms of proguanylin and prouroguanylin, respectively) (See Currie specification, pg. 2, lines 24-25).  Similarly, Shailubhai et al. teaches that uroguanylin, guanylin and bacterial ST peptides bind to a GCC receptor and stimulate cGMP production (See Shailubhai specification, paragraph [0003]).  Moreover, the instant specification supports the prior art by teaching that guanylin and uroguanylin are native ligands of GCC that bind to GCC and have agonist activity (See instant specification, pg. 2, 3rd paragraph).  Therefore, as stated supra, there is no question that prouroguanylin binds to the GCC receptor, which is what is claimed and what is relied on in the teachings of Currie.  Although it is acknowledged that Currie describes analog, variant, and fragment prouroguanylin polypeptide sequences that may bind to and activate the GCC receptor and/or another target, such a teaching does not correlate to where only some of these modified polypeptides bind to the GCC receptor.  Rather, “and/or” encompasses where all the modified prouroguanylin polypeptide sequences bind to the GCC receptor alone, the GCC receptor and another target, or another target alone.  As such, such a teaching does not necessarily correlate that there must be modified prima facie case of obviousness because an ordinary skilled artisan would have the requisite motivation with a reasonable expectation of success.  
Similarly, regarding Applicant’s assertion that not every polypeptide must have every activity and effect described in Currie, the Office is not asserting that every polypeptide must exhibit every function described in Currie.  Rather, it is the Office’s assertion that when reading the teachings of Currie as a whole, an ordinary skilled artisan would have the requisite motivation with a reasonable expectation of success to administer prouroguanylin to a subject in order to suppress appetite where the amount of prouroguanylin is administered in an amount that is adjusted by an ordinary skilled artisan in order to preclude an increase in intestinal motility and diarrhea.  As such, the recitation of different functions does not necessarily correlate to an interpretation that every polypeptide must exhibit the described functions.  Nor does the teachings of Currie suggest that prouroguanylin only exhibits selected functions.  Therefore, as discussed supra, an ordinary skilled artisan would understand the teachings of Currie as encompassing where the amount of prouroguanylin is adjusted within the range from 1 mcg to 5000 mcg, which overlaps with the claimed amount range, as necessary in order to treat obesity and/or suppress appetite in an individual in need thereof and wherein the amount ranging from 1 mcg to 5000 mcg is adjusted such that there is no increase in intestinal motility or no diarrhea. Thus, contrary to Applicant’s argument, the Office has not erroneously found that the amount of prouroguanylin is an amount that does not increase intestinal motility or cause diarrhea in the individual.
Additionally, regarding Applicant’s assertion that Currie does not reduce to practice or provide any examples of suppressing appetite, it is noted that a prior art reference need not reduce to practice every embodiment.  Pursuant to MPEP 2152.02(b), in order for a prior art document to describe a claimed invention under AIA  35 U.S.C. 102(a)(1)  or (a)(2), the prior art document need only describe and enable one skilled in the art to make a single species or embodiment of the claimed invention. See Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562, 19 USPQ2d 1111, 1115 (Fed. Cir. 1991).  Therefore, the fact that Currie describes prophetic examples and other examples other than for suppressing appetite, does not preclude a finding of obviousness. 
	Accordingly, the rejections are maintained as Applicants’ arguments are found unpersuasive.
                                                                                              
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654